DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Invention I, claims 1-19, 23, and 24 in the reply filed on 5/3/22 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, and 2-17, 19, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “an amount of dissolved oxygen in the solid electrolyte composition.”  The instant specification states “and thus a point in time for measuring the amount of dissolved oxygen in the solid electrolyte composition is not particularly limited; however, generally, a value measured after the preparation of the solid electrolyte composition is regarded as the amount of dissolved oxygen” ([0053] US 2020/0212482) and “the amount of dissolved oxygen refers to the amount (the volume proportion in a medium (in the case of a slurry, the dispersion medium volume; in the case of a sheet, the volume of a pore in the sheet) in the solid electrolyte composition) of the oxygen gas being dissolved (contained) in the solid electrolyte composition and is, specifically, a value measured using a method described in examples described below” ([0052]).  It is not clear how dissolved oxygen is defined and measured.
5.	Claims 2-17, 19, and 23 are rejected as depending from claim 1.
6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a step of mixing a sulfide-based solid electrolyte (A) and a dispersion medium (C)” in lines 3-4 is not clear whether it is the same sulfide-based solid electrolyte (A) and dispersion medium (C) or different sulfide-based solid electrolyte (A) and dispersion medium (C) as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “a step of mixing the sulfide-based solid electrolyte (A) and the dispersion medium (C)”.
7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a step of mixing the sulfide-based solid electrolyte (A) and a dispersion medium (C)” in lines 3-4 is not clear whether it is the same dispersion medium (C) or different dispersion medium (C) as recited in claim 1 from which it depends.  For the purpose of this Office Action, the limitation has been interpreted as “a step of mixing the sulfide-based solid electrolyte (A) and the dispersion medium (C)”.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-8, 10, 14, 16, 18, 19, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tsuji et al. (JP2012138346(A)) as cited in IDS dated 5/21/20 with citations from machine translation provided with this Office Action.
Regarding claim 1, Tsuji discloses a solid electrolyte composition ([0010]) comprising:
a sulfide-based solid electrolyte (A) having conductivity of ions of metals belonging to Group I or II of the periodic table([0010], [0045], [0055]); a binder (B) ([0010], [0028], [0061]); and
a dispersion medium (C)([0010], [0027], [0055]), wherein an amount of dissolved oxygen in the solid electrolyte composition is 20 ppm or less (slurry is stored in a glove box at an oxygen concentration of 0.1 ppm at 25°C [0057]).
Regarding claim 2, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses  a moisture content in the solid electrolyte composition is 30 ppm ([0055]) which is within the claim range of  50 ppm or less, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 3, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses the dispersion medium (C) is a hydrocarbon compound solvent([0027], [0055]).
Regarding claim 4, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses  the dispersion medium (C) is a compound having 7 to 14 carbon atoms([0027], [0055]).
Regarding claim 5, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses  the dispersion medium (C) has a hydrocarbon group and the hydrocarbon group has a branched structure or a cyclic structure([0027], [0055]).
Regarding claim 6, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses  the dispersion medium (C) contains 20% to 100% by mass of a hydrocarbon compound solvent([0055]).
Regarding claim 7, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses the binder (B) includes a (meth)acrylic polymer([0028]) which has a weight-average molecular weight of 1000 to 100,000 ([0029]) which is within the claim range of 1,000 to 500,000, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 8, Tsuji discloses all of the claim limitations as set forth above. Tsuji  further discloses the binder (B) includes a polymer having at least one functional group selected from the group of functional groups consisting of  a carboxy group, and a nitrile group([0028], [0055]).
Regarding claim 10, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses further comprising an active material (D)([0034]).
Regarding claim 14, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses  a manufacturing method of the solid electrolyte composition according to claim 1, the method comprising: a step of mixing the sulfide-based solid electrolyte (A) and the dispersion medium (C1) deaerated to an amount of dissolved oxygen of 1 ppm or less in an inert gas atmosphere([0055], [0018], [0044]).
Regarding claim 16, Tsuji discloses all of the claim limitations as set forth above. Tsuji discloses  a storage method of a solid electrolyte composition([0057]), wherein the solid electrolyte composition according to claim 1 is subjected to at least one of steps described below,
(i) a step of storing the solid electrolyte composition in an inert gas atmosphere in a sealed environment(glove box at an oxygen concentration of 0.1 ppm at 25°C [0057]).
Regarding claim 18, Tsuji discloses a solid electrolyte-containing sheet comprising:
a layer made of a solid electrolyte composition ([0043]) including a sulfide-based solid electrolyte (A) having conductivity of ions of metals belonging to Group I or II of the periodic table([0010], [0055]); a binder (B)([0028], [0055]); and a dispersion medium (C)([0027], [0055]), wherein an amount of dissolved oxygen included in a pore in the solid electrolyte-containing sheet is 20 ppm or less(slurry is stored in a glove box at an oxygen concentration of 0.1 ppm at 25°C [0057]).
Regarding claim 19, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses   a solid electrolyte-containing sheet comprising: a layer made of a solid electrolyte composition([0043])  including a sulfide-based solid electrolyte (A) having conductivity of ions of metals belonging to Group I or II of the periodic table;
a binder (B) ([0010], [0055]); and a dispersion medium (C) ([0027], [0055]), wherein an amount of dissolved oxygen included in a pore in the solid electrolyte-containing sheet is 20 ppm or less.
wherein the solid electrolyte composition is the solid electrolyte composition according to claim 1(slurry is stored in a glove box at an oxygen concentration of 0.1 ppm at 25°C [0057]).
Regarding claim 23, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses an all-solid state secondary battery obtained by using the solid electrolyte composition according to claim 1([0077]).
Regarding claim 24, Tsuji discloses all of the claim limitations as set forth above. Tsuji further discloses an all-solid state secondary battery obtained by using the solid electrolyte-containing sheet according to claim 18([0077]).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (JP2012138346(A)) as cited in IDS dated 5/21/20 as applied to claim 1 above, in view of Mimura et al. (US 2016/0204465) as cited in IDS dated 11/1/21.
Regarding claim 9, Tsuji discloses all of the claim limitations as set forth above. Tsuji does not explicitly disclose the binder (B) is polymer particles having an average particle diameter of 0.01 to 10 μm.
	Mimura teaches a solid electrolyte composition including: an inorganic solid electrolyte (A) having conductivity of an ion of metal belong to Group 1 or 2 in the periodic table; binder particles (B) which is formed of a polymer combined with a macromonomer (X) including a side chain component having a number average molecular weight of 1,000 or greater, and which has an average diameter of 10 nm to 1,000 nm, and a dispersion medium (C)(abstract). Mimura teaches  if the size of the binder particle is caused to be in the range described above, the satisfactory adherence and the satisfactory suppression of the interface resistance can be realized([0144]).
It would have been obvious to one of ordinary skill in the art to modify the solid electrolyte composition of Tsuji with the binder (B) is polymer particles having an average particle diameter of 0.01 to 10 μm as taught by Mimura in order to provide satisfactory adherence and the satisfactory suppression of the interface resistance.
13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (JP2012138346(A)) as cited in IDS dated 5/21/20 as applied to claim 1 above, in view of Liu et al. (US 2019/0027780).
Regarding claim 11, Tsuji discloses all of the claim limitations as set forth above. Tsuji does not explicitly disclose further comprising a conductive auxiliary agent (E).
Liu teaches a method for preparing an inorganic solid electrolyte composite slurry includes: mixing an inorganic solid electrolyte powder with a first solvent and wet grinding an obtained mixture to form a preparatory slurry A; mixing a binder with a second solvent to form a preparatory slurry B; mixing the preparatory slurry A with the preparatory slurry B to obtain the inorganic solid electrolyte composite slurry(abstract).  Liu teaches in an embodiment, the step of mixing the preparatory slurry A with the preparatory slurry B to obtain the inorganic solid electrolyte composite slurry includes: mixing the preparatory slurry A and the preparatory slurry B with a conductive agent to obtain an inorganic solid electrolyte composite slurry([0013]).  
It would have been obvious to one of ordinary skill in the art to modify the solid electrolyte composition of Tsuji with further comprising a conductive auxiliary agent (E) as taught by Liu in order to provide improved conductivity.
14.	Claims 12, 13, 15,  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (JP2012138346(A)) as cited in IDS dated 5/21/20 as applied to claim 1 above, in view of Skulason et al. (US 2008/0017834) as cited in IDS dated 5/21/20.
Regarding claim 12, Tsuji discloses all of the claim limitations as set forth above. Tsuji discloses a composition which can be stored for a long period of time in a state in which a sulfide based solid electrolyte is dispersed and in which a binder is dissolve ([0009]) but does not explicitly disclose  further comprising an oxygen scavenger (F).
Skulason teaches polymerizing a conductive monomer in the presence of a fluorinated acid polymer to form a doped conductive polymer([0009]); and removing oxygen dissolved in the aqueous medium([0010]). Skulason teaches in an embodiment the dissolved oxygen is removed by the addition of chemical reductants([0208]).
It would have been obvious to one of ordinary skill in the art to add to the solid electrolyte composition of Tsuji, an oxygen scavenger (F) as taught by Skulason as   applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 13, Tsuji discloses all of the claim limitations as set forth above. Tsuji discloses a manufacturing method of the solid electrolyte composition according to claim 1([0055]-[0061]), the method comprising: a step of mixing the sulfide-based solid electrolyte (A) and the dispersion medium (C)([0055]); but does not explicitly disclose a step of deoxidizing an obtained mixture so that the amount of dissolved oxygen in the mixture reaches 20 ppm or less.
Skulason teaches polymerizing a conductive monomer in the presence of a fluorinated acid polymer to form a doped conductive polymer([0009]); and removing oxygen dissolved in the aqueous medium([0010]). Skulason teaches in an embodiment the dissolved oxygen is removed by the addition of chemical reductants([0208]).
It would have been obvious to one of ordinary skill in the art to add to the manufacturing method of Tsuji, a step of deoxidizing an obtained mixture so that the amount of dissolved oxygen in the mixture reaches 20 ppm or less as taught by Skulason as   applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 15, Tsuji discloses all of the claim limitations as set forth above. Tsuji does not disclose a solid electrolyte composition kit formed by combining the solid electrolyte composition according to claim 1 and an oxygen scavenger (F).
Skulason teaches polymerizing a conductive monomer in the presence of a fluorinated acid polymer to form a doped conductive polymer([0009]); and removing oxygen dissolved in the aqueous medium([0010]). Skulason teaches in an embodiment the dissolved oxygen is removed by the addition of chemical reductants([0208]).
It would have been obvious to one of ordinary skill in the art to form a solid electrolyte composition kit formed by combining the solid electrolyte composition of Tsuji, with an oxygen scavenger (F) as taught by Skulason as   applying a known technique to a known device ready for improvement to yield predictable results. MPEP 2143.
Regarding claim 17, modified Tsuji discloses all of the claim limitations as set forth above. Modified Tsuji further discloses  a storage method of a solid electrolyte composition (Tsuji [0057]), wherein the solid electrolyte composition is stored together with the oxygen scavenger (F) (Skulason [0208]) in a sealed environment using the solid electrolyte composition kit according to claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724